Court of Appeals, State of Michigan

                                                ORDER
                                                                                Elizabeth L. Gleicher
 Joshua Zacks v Jeff Zacks                                                        Presiding Judge

 Docket No.     342274                                                          Cynthia Diane Stephens

 LC No.         16-000653-NI                                                    Thomas C. Cameron
                                                                                  Judges


        In its January 29, 2018 order, the trial court held that Defendant Total Outdoor was not, as a matter
of law, required to indemnify Defendant, 1101 Washington, under their lease agreement. In our August
28, 2020 opinion, we concluded, inter alia, that the trial court erred because the issue of indemnification
must be decided by the trier of fact, not decided as a matter of law. However, this Court’s opinion
erroneously stated that the trial court’s order was “[a]ffirmed.”

        Accordingly, the Court orders that the motion for reconsideration is GRANTED and our August
28, 2020 opinion is hereby VACATED. A new opinion is attached that correctly reflects that the trial
court’s opinion is affirmed in part, reversed in part, and remanded for proceedings consistent with the
opinion.


                                                            _______________________________
                                                             Presiding Judge




                                 November 19, 2020